OPINION.
Littleton :
The witnesses for petitioner were men of mature age, of business experience and familiar with the property in question and the conditions surrounding it. The petitioner was a farmer and coal operator and had been such for years. One of his witnesses *143was a wealthy retired banker who held large real estate investments in that county. Another was, like petitioner, experienced in the coal-operating business. One was in the real estate and investment bond business and another was a civil engineer.
No witnesses testified in behalf of the Commissioner.
Petitioner’s witnesses were especially well qualified to testify about matters of which inquiry was made.
From all of the testimony, the Board is convinced that the coal rights under the land in question, sold and conveyed in 1921 by petitioner for $200 an acre, had on March 1, 1913, a fair market value of the same amount, and we have so found.

Judgment will be entered on 15 days’ notice, under Rule 50.